IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


JENNIFER NIX,

             Appellant,

v.                                                     Case No. 5D17-2995

FEDERAL NATIONAL MORTGAGE
ASSOCIATION and CHRISTOPHER NIX,

           Appellees.
________________________________/

Opinion filed October 5, 2018

Appeal from the Circuit Court
for Hernando County,
Daniel B. Merritt, Sr., Judge.

Richard J. Mockler, of Stay In My
Home, P.A., St. Petersburg, for
Appellant.

Michael W. Smith and Shaib Y.
Rios, of Brock & Scott, PLLC, Ft.
Lauderdale, for Appellee, Federal
National Mortgage Association.

No Appearance for other Appellee.

PER CURIAM.

      Jennifer Nix appeals from the final judgment of foreclosure entered after trial,

arguing that the evidence presented was insufficient to prove the mailing of the default

letter as required under Paragraph 22 of the mortgage. Federal National Mortgage

Association concedes error. Accordingly, we reverse and remand for entry of an order
of involuntary dismissal. E.g., Madl v. Wells Fargo Bank, N.A., 244 So. 3d 1134, 1137

(Fla. 5th DCA 2017).

      REVERSED and REMANDED.

COHEN, C.J., ORFINGER and LAMBERT, JJ., concur.




                                         2